Case 1:17-cv-23762-PCH Document 33 Entered on FLSD Docket 04/29/2021 Page 1 of 3


                                                                                                vk
                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA                           Apr 28, 2021
                                      CASE NO. 17-CV-23762-HUCK
                                                                                                   Miami

                      FILED UNDER SEAL PURSUANT TO 31 U.S.C. § 3730


  UNITED STATES OF AMERICA,
  ex rel. ADA DE LA VEGA,

                         Plaintiff,
                 v.

  CARECLOUD CORPORATION,
  ALBERT SANTALO, and KEN COMEE

                    Defendants.
  ___________________________________/

                 UNITED STATES OF AMERICA’S NOTICE OF ELECTION
              TO PARTIALLY INTERVENE FOR PURPOSES OF SETTLEMENT

         Pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(2) and (4), the United States notifies

  the Court that it hereby partially intervenes for the purposes of settlement.

         1.      The United States, Relator Ada De La Vega (“Relator”), and Defendant CareCloud

  Corporation (“CareCloud”) have reached an agreement to resolve this action. In light of this

  agreement, and for the purpose of effectuating and formalizing that resolution, pursuant to the

  False Claims Act, 31 U.S.C. § 3730(b)(4), the United States respectfully advises the Court of its

  decision to partially intervene in this matter for the purposes of settlement.

         2.      The United States respectfully advises the Court of its decision to intervene in this

  matter for purposes of settlement as to those certain civil claims against CareCloud arising only

  from False Claims Act violations predicated on violations of the Anti-Kickback Statue as alleged

  in Relator’s Complaint in this matter.

         3.      Under the terms and conditions of the Settlement Agreement the parties have
Case 1:17-cv-23762-PCH Document 33 Entered on FLSD Docket 04/29/2021 Page 2 of 3




  executed, the United States and Relator anticipate they will file a Stipulation of Dismissal in this

  action on or shortly after May 10, 2021.

         4.      In light of the Settlement Agreement, a copy of which is attached hereto as

  attachment “A,” the United States does not presently intend to file a complaint in intervention but

  reserves the right to file such a complaint in the event the settlement is breached.

         5.      The United States requests the Relator's Complaint, this Notice, and the attached

  proposed Order be unsealed.

         6.      The United States requests that all other papers on file in this action remain under

  seal because in discussing the content and extent of the United States' investigation, such papers

  are provided by law to the Court for the sole purpose of evaluating whether the seal and time for

  making an election to intervene should be extended.

         7.      A proposed order accompanies this notice.


     Dated: April 28, 2021                              Respectfully submitted,

                                                        JUAN ANTONIO GONZALEZ
                                                        ACTING UNITED STATES ATTORNEY



                                                By:     _______________________
                                                        MATTHEW J. FEELEY
                                                        Assistant United States Attorney
                                                        Florida Bar No. 0012908
                                                        Email: Matthew.Feeley@usdoj.gov
                                                        99 N.E. 4th Street, Suite 300
                                                        Miami, Florida 33132-2111
                                                        Tel.: 305.961.9235

                                                        Counsel for United States of America




                                                  -2-
Case 1:17-cv-23762-PCH Document 33 Entered on FLSD Docket 04/29/2021 Page 3 of 3




                                 CERTIFICATE OF SERVICE

         I hereby certify that on April 28, 2021, I caused the foregoing document to be served, via
  electronic mail, on the counsels listed on the following service list:
                                   SERVICE LIST
                  UNITED STATES OF AMERICA, ex rel. ADA DE LA VEGA,
                                        v.
                            CARECLOUD CORPORATION,
                          ALBERT SANTALO, and KEN COMEE

                                 CASE NO. 17-CV-23762-HUCK
                                   United States District Court
                                   Southern District of Florida

      PHILLIPS & COHEN LLP                             MATTHEW J. FEELEY
      COLETTE G. MATZZIE                               Assistant United States Attorney
      2000 Massachusetts Ave NW                        Office of the United States Attorney
      Washington, DC 20036                             Southern District of Florida
      Tel: (202) 833-4567                              James L. King Federal Justice Building
      Fax: (202) 833-1815                              99 N.E. 4th Street, Suite 300
      cmatzzie@phillipsandcohen.com                    Miami, FL 33132-2111
                                                       Email: Matthew.Feeley@usdoj.gov
      LARRY P. ZOGLIN                                  Tel: 305.961.9235
      100 The Embarcadero, Suite 300                   Fax: 305.530.7139
      San Francisco, CA 94105
      Tel: (415) 836-9000                              Counsel for United States of America
      Fax: (415) 836-9001
      lzoglin@phillipsandcohen.com

      JEFFREY W. DICKSTEIN
      Southeast Financial Center
      200 S. Biscayne Blvd., Suite 2790
      Miami, Florida 33131
      Tel: (305) 372-5200
      jdickstein@phillipsandcohen.com

      Counsel for Relator-Plaintiff



                                                              __________________________
                                                              MATTHEW J. FEELEY
                                                              Assistant United States Attorney

                                                 -3-
